DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	The Amendment filed October 19, 2021 in response to the Office Action of April 19, 2021 is acknowledged and has been entered.  Claims 1, 17 and 51 have been amended. Claims 48-50 were cancelled. 
2.	Claims 1, 4, 5, 7, 8, 10, 11, 17, 39-47 and 51 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4, 5, 7, 8, 10, 11, 17, 39-47 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0222982 A1 (Dranoff et al Aug. 9, 2018, effectively filed July 29, 2015, of record), “Dranoff” in view of US 2008/0318886 A1 (Prussak CE Dec. 25, 2008, of record), “Prussak-886”.
It is noted that given the indefinite nature of claim 51, the limitations are interpreted to be non-limiting for this rejection. 
Dranoff teaches combination therapies comprising anti-PD1 inhibitory antibodies to treat cancer with agents that enhance T-cell function, activation and cytotoxic activity.  See abstract and ¶¶ 0010-0016 and 0041-0043.  
Dranoff teaches administering CD40 agonists, including the chimeric CD154 polypeptide ISF35, as part of the combination therapies comprising anti-PD1 inhibitory antibodies.  See ¶¶ 0022, 0023, 0048, 0100-0102 and 0727 and claims 2 and 42. 
Dranoff teaches that PD-1 is expressed on activated T cells.  See ¶ 0006.  
Dranoff teaches that the PD-1 antibodies include monoclonal antibodies nivolumab, pembrolizumab, and CT-011/pidilizumab.  See ¶¶ 0640-0646.
Dranoff teaches administering CTLA-4 inhibitory antibodies with the anti-PD1 combined therapy.  See ¶¶ 0022-0024, 0041, 0042, 0044, 0094 and 0143. 
Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab.  See ¶¶ 0143, 0834 and 0869.
Dranoff teaches that the cancers include advanced metastatic melanoma that does not respond to other therapies.  See ¶¶ 0094 and 0835
Dranoff teaches treating drug resistant cancers with an anti-PD-1 antibody.  See ¶ 1006.  

Dranoff teaches the combinations disclosed herein can be administered together in a single composition or administered separately in two or more different compositions, e.g., compositions or dosage forms as described herein. The administration of the therapeutic agents can be in any order. The first agent and the additional agents (e.g., second, third agents) can be administered via the same administration route or via different administration routes. See ¶ 0037
Dranoff teaches that localized administration, e.g. intratumoral, of a therapeutic can be used to reduce side effects.  See ¶ 0037.
Dranoff teaches the combinations as described herein can be administered to the subject systemically.  See ¶ 0133. Dranoff teaches administering the antibodies of the invention by systemic intravenous injection, infusion or orally. See ¶ 0819-0820.
Dranoff teaches as set forth above, but does not perform an example of administering the anti-PD1 and anti-CTLA 4 inhibitory antibodies systemically together with ISF35 administered intratumorally to treat cancer. 
Prussak-886 teaches treating cancer by administering ISF35 to increase sensitivity to chemotherapeutic agents. See abstract and ¶¶ 005-0019. 
Prussak-886 teaches the structure of ISF35 with the human CD154 proteolytic cleavage region replaced with the corresponding CD154 murine region, which mutates the human cleavage site, with human domain IV regions retained. See Figure 1. 
Prussak-886 teaches treating chemotherapy refractory patients by administering an effective amount ISF35 prior to administering the chemotherapy to sensitize the cancer to chemotherapy, including antibodies.  See ¶¶ 0009-0010 and 0014. 

Prussak-886 teaches treating melanoma. See ¶¶ 0071. 
Prussak-886 that the ISF35 can be directly injected into the subject or into the tumor.  See ¶¶ 0066-0067. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Dranoff and Prussak-886  and use the chimeric CD154 proteins of Prussak-886, like ISF35, in combination with the PD-1 axis antibodies and CTLA-4 antibodies of Dranoff, like nivolumab and ipilimumab, because Dranoff teaches using CD40 agonists, like ISF35, in combination with the anti-PD1 therapies,  Dranoff teaches treating with nivolumab and ipilimumab Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab, Dranoff teaches that the combinations can be administered by different methods, like systemically or intratumorally, and  Prussak-886 teaches treating cancer, including refractory cancer,  by administering ISF35 to increase sensitivity to chemotherapeutic agents and ISF35 can be directly injected into the tumor.   One would have been motivated to combine ISF35 with the PD-1 axis antibodies and CTLA-4 antibodies of Dranoff to increase sensitivity of tumors to the antibodies given that Prussak-886 teaches ISF35 can increase cancer sensitivity to chemotherapeutic agents including antibodies and use intratumoral injection ISF35 to reduce the chance of side effects as taught by Dranoff and Prussak-886.
Response to Arguments
4.	Applicant argues that claims 48-50 have been canceled. Independent claim 1 has been amended to require that the provision of PD-1 axis binding antagonist and CTLA-4 

Applicant's arguments have been considered, but have not been found persuasive.  First it is noted that claims have not been limited to treating melanoma or metastatic melanoma, other than claim 51, which is indefinite and interpreted as non-limiting for the purposes of this rejection.  Additionally, as set forth above, Dranoff teaches treating melanoma and metastatic melanoma with an anti-PD1 antibodies and anti-CTLA-4 inhibitory antibodies including ipilimumab, Dranoff teaches that the combinations can be administered by different methods, like systemically or intratumorally, Prussak-886 teaches treating melanoma and that ISF35 can be directly injected into the tumor. Additionally, Dranoff teaches administering CD40 agonists, 

Applicant further notes that Example 3 and the accompanying figures, as well the comparison of results from Example 3 to Examples 1 and 2, demonstrate that the three agent combination delivered to a subject as claimed in amended claim 1 generated surprising, synergistic, and nonobvious results. See, e.g., Fig. 3A, Fig. 3C, Fig. 4B, Fig. 4D. Those results included regression of melanoma in about 50% of the mice, tumor growth inhibitor effects on distant, untreated tumors, and no tumor growth on rechallenge. See [00176]-[00178], Fig. 5B. There is no teaching in either Dranoff or Prussak-886 that would suggest such results from the claimed triple combination therapy, and a person of skill in the art could not have predicted the surprising efficiency of the present triple therapy based on their disclosures. 
For these reasons, Applicant believes that the rejection was rendered moot by the amendments to independent claim 1 and respectfully requests that the Examiner remove the rejection.


MPEP 716.02 (d) teaches:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) 


Given that the presented evidence relates to treatment of melanoma with ISF35, an anti-PD1 antibody, and an anti-CTLA-4 antibody, with the identities of the antibodies not described, the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of 

5	Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0222982 A1 (Dranoff et al Aug. 9, 2018, effectively filed July 29, 2015, of record), “Dranoff” in view of US 2008/0318886 A1 (Prussak CE Dec. 25, 2008, of record), “Prussak-886” as applied to claims 1, 4, 5, 7, 8, 10, 11, 17, and 39-51 above, and further in view of Wolchok et al. (New England J. Med. July 11, 2013 369(2): 122-133, of record), “Wolchok”.
For the purposes of this rejection, the limitations of claim 51 are interpreted to be limiting. 
Dranoff and Prussak-886 teach as set forth above, but do not specifically treating metastatic melanoma that is resistant to immune checkpoint therapy.
Wolchok teaches treatment of patients with advanced metastatic melanoma with the anti-PD1 antibody nivolumab and the anti-CTLA antibody ipilimumab.   See Abstract, Methods, and p. 125-Baseline Characteristics of the Patients. Wolchok teaches that therapy with nivolumab and ipilimumab had a manageable safety profile and produced rapid and deep tumor regression in a substantial proportion of patients.  See Abstract, Discussion and Figure 1. 
	Wolchok teaches in a sequenced administration of with nivolumab and ipilimumab patients received nivolumab following a prior treatment ipilimumab. See Abstract and Methods.  Wolchok teaches that most patients in the sequenced regimen and had progressed during treatment with ipilimumab.  See p. 125-Baseline Characteristics of the Patients. Wolchok teaches that 20%-43% of patients that received the sequenced regimen exhibited objective responses to the regimen.  See p. 128-right column and Fig. S4.
prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Dranoff, Prussak-886, and Wolchok and treat  metastatic melanoma that is resistant to immune checkpoint therapy because Dranoff teaches that the treated  cancers include advanced metastatic melanoma that does not respond to other therapies, Prussak-886 teaches treating cancer, including refractory cancer, by administering ISF35 to increase sensitivity to chemotherapeutic agents and Wolchok teaches that the combination therapy nivolumab and ipilimumab produced rapid and deep tumor regression in a substantial proportion of patients and that treatment of patients and treatment of that had progressed during treatment with ipilimumab, i.e. patients resistant to ipilimumab, exhibited objective responses to a sequenced regimen of ipilimumab and nivolumab.  Thus, given the activity of the ISF35, ipilimumab and nivolumab in treatment of refractory and resistant cancers and the activity ipilimumab and nivolumab in ipilimumab resistant metastatic melanoma, one of skill in the art would have been motivated to treat metastatic melanoma resistant to immune checkpoint therapy with the ISF35, ipilimumab and nivolumab or other PD-1 axis binding antagonists, other CTLA4 inhibitors or other CD154 chimeras. 

Response to Arguments
6.	Applicant argues that that the amendments to claim 1 and the arguments made above apply equally to claim 51. In the rejection, the Examiner relies on the combination of Dranoff and Prussak-886 for the limitations of the independent claim on which claim 51 depends. For the same reasons as discussed above, Dranoff and Prussak-886 do not render obvious the limitations of claim 1. Applicant believes that the rejection was rendered moot by the 

Applicant's arguments have been considered, but have not been found persuasive because Applicant is reiterating the argument set forth above. Thus for the reasons set forth above the arguments with respect to Dranoff and Prussak-886 are not found persuasive. 
Additionally, as previously set forth and above, Wolchok teaches that the combination therapy nivolumab and ipilimumab produced rapid and deep tumor regression in a substantial proportion of patients and that treatment of patients and treatment of that had progressed during treatment with ipilimumab, i.e. patients resistant to ipilimumab, exhibited objective responses to a sequenced regimen of ipilimumab and nivolumab.  Thus, given the activity of the ISF35, ipilimumab and nivolumab in treatment of refractory and resistant cancers and the activity ipilimumab and nivolumab in ipilimumab resistant metastatic melanoma, one of skill in the art would have been motivated to treat metastatic melanoma resistant to immune checkpoint therapy with the ISF35, ipilimumab and nivolumab or other PD-1 axis binding antagonists, other CTLA4 inhibitors or other CD154 chimeras.  Thus the rejection is maintained for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1, 4, 5, 7, 8, 10, 11, 17, 39, 42-47 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending Application No. 15/773,090 (reference application, published as US 2018/0244750, of record) in view of US 2018/0222982 A1 (Dranoff et al Aug. 9, 2018, effectively filed July 29, 2015, of record), “Dranoff” in view of US 2008/0318886 A1 (Prussak CE Dec. 25, 2008), “Prussak-886”, and in view of Wolchok et al. (New England J. Med. July 11, 2013 369(2): 122-133).
 The ‘090 claims are drawn to:

2. (Currently Amended) The method of claim 1, further comprising:  administering, to the patient, one or more additional therapies selected from the group consisting of adriamycin, doxorubicin, epirubicin, 5-fluorouracil, cytosine arabinoside (“Ara-C”), cyclophosphamide, thiotepa, busulfan, cytoxin, taxoids, paclitaxel, doxetaxel, toxotere, methotrexate, cisplatin, melphalan, vinblastine, bleomycin, etoposide, ifosfamide, mitomycin C, mitoxantrone, vincristine, vinorelbine, carboplatin, teniposide, daunomycin, carminomycin, aminopterin, dactinomycin, mitomycins, esperamicins, melphalan, alemtuzimab, fludarabine, chlorambucil, Rituxan, and an antibody that blocks cytotoxic T-lymphocyte-associated protein 4.
The ‘090 claims teach as set forth above, but do not teach treating administering the anti-PD1 and anti-CTLA 4 inhibitory antibodies systemically together with ISF35 administered intratumorally to treat cancer.
Dranoff, Prussak-886, and Wolchok teach as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘090 claims,  Dranoff, Prussak-886, and Wolchok and treat a checkpoint inhibitor refractory cancer in a subject with ISF35, a PD-1 axis binding antagonist, and a CTLA4 inhibitor because the‘090 claims teach treating with 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
8.	Applicant argues that the amendments to claim 1 rendered this rejection moot, and therefore respectfully request withdrawal.


Applicant's arguments have been considered, but have not been found persuasive.   The amendments to claim 1 are not sufficient to make the instant claims non-obvious in view of the ‘090 claims because the different types of administration and combinations of agents are obvious in view of Dranoff, Prussak-886, and Wolchok for the reasons previously set forth and above. Additionally Applicant is reiterating the argument set forth above. Thus for the reasons set forth above the arguments with respect to Dranoff, Prussak-886, and Wolchok are not found persuasive and the rejection is maintained. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the metastatic melanoma" in line 1 in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite metastatic melanoma.
Conclusion
10.	All other objections and rejections recited in the Office Action of April 19, 2021 are withdrawn in view of Applicant’s amendments and arguments.
11.	No claims allowed.
12.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
13. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Peter J Reddig/
Primary Examiner, Art Unit 1642